Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 10, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150348(123)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  BP1, LLC,                                                                                                           Justices
                Plaintiff-Appellant,
                                                                    SC: 150348
  v                                                                 COA: 312579
                                                                    Oakland CC: 2009-099741-CZ
  COVENTRY REAL ESTATE FUND II, LLC,
  DDR CORPORATION, a/k/a DEVELOPERS
  DIVERSIFIED REALTY CORPORATION,
  COVENTRY II DDR BLOOMFIELD, LLC,
  and COVENTRY II DDR HARBOR
  BLOOMFIELD PHASE 1, LLC
             Defendants-Appellees.
  ______________________________________/

        On order of the Chief Justice, the motion for temporary admission under MCR
  8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of defendant-appellee DDR Corporation: James A. White
  and Brian J. Murray.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 10, 2014
                                                                               Clerk